MEMORANDUM **
Paul D.S. Edwards appeals pro se the district court’s judgment dismissing with prejudice his claim under the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. §§ 1691-1691f.1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and affirm.
The district court properly concluded that Capital One did not violate ECOA or its implementing regulation by placing ECOA’s required language on page 3 of the letter it sent Edwards regarding his application for a credit card. See 12 C.F.R. § 202.9(b)(1) & app. C; see also Fed. Reserve Bd. Official Staff Commentary, 50 Fed.Reg. 48018 (Nov. 20, 1985).
Edwards’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by . Ninth Circuit Rule 36-3.


. Edwards does not appeal the district court’s dismissal without prejudice of his state law claims.